    Case 1:03-md-01570-GBD-SN Document 6544 Filed 11/25/20 Page 1 of 28




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

IN RE: TERRORIST ATTACKS ON                :
SEPTEMBER 11, 2001                         :       MDL 03-1570 (GBD)(SN)


This Document Relates To:

Havlish, et al. v. bin Laden, et al., Case No. 03-CV-09848
Ashton, et al. v. al Qaeda Islamic Army, et al., Case No. 02-CV-06977
Burnett, Sr., et al., v. Islamic Republic of Iran, Case No. 15-CV-9903
Burlingame, et al. v. bin Laden, et al., Case No. 02-CV-07230
Bauer, et al. v. al Qaeda Islamic Army, et al., Case No. 02-CV-07236
O’Neill, Sr., et al. v. Republic of Iraq, et al., Case No. 04-CV-1076
----
All Other Cases Against the Islamic Republic of Iran



             HAVLISH PLAINTIFFS’ RESPONSE IN OPPOSITION TO
         RESPONDENTS’ RULE 72 OBJECTIONS TO MAGISTRATE JUDGE
            NETBURN’S SEPTEMBER 30, 2020 ORDER AND OPINION




                                                                 January 25, 2020
         Case 1:03-md-01570-GBD-SN Document 6544 Filed 11/25/20 Page 2 of 28




                                                           Table of Contents
I.          SUMMARY OF THE ARGUMENT .................................................................................. 1

II.         FACTUAL BACKGROUND .............................................................................................. 5

      A. The Development of the Havlish Work Product that Serves as the Basis for All MDL
      Judgments Against Iran .............................................................................................................. 5

      B. Respondents’ Beneficial Use of the Havlish Work Product ............................................. 11

III.        STANDARD OF REVIEW ............................................................................................... 12

IV.         ARGUMENT ..................................................................................................................... 14

      A. The Court’s Subject Matter Jurisdiction Over Respondents’ Claims is the Basis for the
      Court’s Authority to Order Respondents to Contribute a Portion of their Recoveries from
      VSSTF Awards to a Common Benefit Fund ............................................................................ 14

      B. The Court Has Authority to Create a Common Benefit Fund to Compensate Only
      Attorneys Whose Work Product Produces a Tangible Benefit for MDL Claimants ................ 17

      C. Although the Court Has Authority to Order the Allocation of Common Benefit Fees to
      Attorneys Whose Work Product Serves as the Basis for MDL Claimant Recoveries Before all
      MDL Cases are Resolved, Respondents’ Objection is Premature Because the Court Here Has
      Not Ordered the Allocation of Any Common Benefit Fees ..................................................... 22

      D. Havlish Counsel Have Not and Cannot Waive the Court’s Authority to Order
      Respondents to Contribute to a Common Benefit Fund From Any or All Rounds of VSSTF
      Recoveries ................................................................................................................................. 22

V.          CONCLUSION .................................................................................................................. 24




                                                                          ii
     Case 1:03-md-01570-GBD-SN Document 6544 Filed 11/25/20 Page 3 of 28




       Plaintiffs in Havlish v. Bin Laden, et al., case no. 03-cv-09848, respectfully ask the Court

to deny Respondents’ Rule 72 Objections to Magistrate Judge Netburn’s September 30, 2020

Order and Opinion, ECF 6481 denying Respondents’ motion for reconsideration of the Court’s

September 30, 2019 common benefit order.

I.     SUMMARY OF THE ARGUMENT

       On December 29, 2011, this Court entered an Order of Judgment in Havlish finding the

Islamic Republic of Iran and several of its agencies and instrumentalities (collectively referred to

as “Iran”) liable for damages the Havlish Plaintiffs suffered as a result of the September 11, 2001

terrorist attacks. ECF No. 2516. Thereafter, Havlish counsel developed a damages paradigm,

supported by expert testimony, that was incorporated into Magistrate Judge Maas’s Report and

Recommendation adopted by the Court on October 3, 2012. ECF No. 2623. The Havlish

judgment and damages paradigm are the product of years of effort and Havlish counsels’

investment of vast amounts of time, money and expertise. The task of obtaining that judgment

was complicated by the fact that Havlish counsel developed the evidence against Iran and

presented its work product to the Court over the repeated “vigorous objections” of, and with no

assistance from, the Plaintiffs’ Executive Committees.

       In the years since entry of the Havlish judgment, the Court has entered judgments totaling

more than $82 billion against Iran in 251 other cases in this MDL.2 Respondents in the present


1
 Plaintiffs in an additional 20 MDL cases have asserted claims against Iran. The Court has not
yet entered judgment in those cases.
2
 Havlish attorneys are counsel in three additional MDL cases that include claims against Iran,
Hoglan, et al. v. Islamic Republic of Iran, et al., case no. 11-cv-07550, Ray, et al. v The Islamic
Republic of Iran, et al., case no. 19-cv-12, and Ryan, et al. v The Islamic Republic of Iran, et al.,
case no. 20-cv-266. These cases are not included among the 25 Respondent actions.
    Case 1:03-md-01570-GBD-SN Document 6544 Filed 11/25/20 Page 4 of 28




matter are comprised of the Plaintiffs in those 25 cases, 21 of which were not filed until years

after the Court entered the Havlish judgment.3 Thousands of MDL claimants now have recovered

a portion of their Iran judgments through awards from the U.S. Victims of State Sponsored

Terrorism Fund (the “VSSTF”).4 While Respondents acknowledge that they relied on and

utilized the Havlish work product exclusively to obtain judgments in each of their cases, and

further acknowledge that those judgments are the basis of their recoveries from the VSSTF, they

oppose the Havlish Plaintiffs’ request to create a common benefit fund that would compensate

those attorneys who contributed to the work product upon which those judgments stand.

      Havlish Plaintiffs filed their initial motion seeking the creation of a common benefit fund

on March 19, 2016. ECF No. 3236. The Court denied that motion without prejudice to renew,

holding that the creation of the requested fund was premature because, at that point, the amount

of effort Respondents would expend to collect on their judgments against Iran, and the sums, if

any, they would actually recover, could not be determined. ECF No. 3322 (adopting Magistrate

Judge Maas’s Report and Recommendation, ECF 3309). In her Opinion and Order of September


3
 For example, Plaintiffs in the Burnett v. The Islamic Republic of Iran, case no. 15-cv-9903,
who collectively comprise the largest Iran judgment holders, did not file a complaint against Iran
until December 18, 2015, four years after the Havlish judgment. Havlish Plaintiffs provided the
Court with a listing of Respondent cases and judgment dates and amounts at ECF No. 6448-1.
4
  The VSSTF was created and funded by an act of Congress, 34 U.S.C. §20144, “to provide
compensation to a specific group of international terrorism victims harmed by state sponsored
terrorism. In general, the Fund is designed to award compensation to those victims of
international state sponsored terrorism who (1) have secured final judgments in a United States
district court against a state sponsor of terrorism, or (2) were held hostage at the United States
Embassy in Tehran, Iran from 1979 to 1981 (and their spouses and children).”
http://www.usvsst.com/faq.php. The VSSTF was originally funded by Congress’ designation of
a portion of certain monies derived from U.S. Department of Justice prosecutions of entities that
violated U.S. sanctions against Iran and other state sponsors of terrorism. The VSSTF is
replenished, on a continuing basis, through “qualifying case deposits” from further prosecutions
by the Justice Department until January 1, 2026. http://www.usvsst.com/deposits.php.


                                                 2
     Case 1:03-md-01570-GBD-SN Document 6544 Filed 11/25/20 Page 5 of 28




30, 2019, Magistrate Judge Netburn granted in part the Havlish Plaintiffs’ renewed motion for

the creation of a common benefit fund, finding that the uncertainty that previously concerned the

Court was removed when Responding Plaintiffs began to collect their judgments against Iran

from the VSSTF with little effort other than the filing of an application form. ECF No. 5180,

Opinion & Order (referred to herein as the “Common Benefit Order”). Magistrate Judge

Netburn subsequently denied Respondents’ motion for reconsideration of the Common Benefit

Order and “reaffirm[ed] that it is appropriate now to assess a common benefit fee to compensate

those lawyers who worked for the common benefit of all plaintiffs in pursuit of the claims

against Iran.” ECF No. 6481 (referred to herein as the “Reconsideration Order”) at p. 10.

      Respondents now assert four objections to the Reconsideration Order. The Court should

deny each of those objections because Respondents have not and cannot demonstrate that any

aspect of the Reconsideration Order is clearly erroneous or contrary to law. In their first

objection, Respondents contend that the Court lacks jurisdiction over the corpus of the recovery,

the VSSTF, and therefore cannot order Respondents to contribute a portion of their VSSTF

awards to a common benefit fund. But Respondents do not provide any legal foundation for that

objection as the cases on which they rely either fail to support or directly refute their position.

See, for example, In re Genetically Modified Rice Litigation, 835 F.3d 822, 830 (8th Cir.

2016)(holding that the trial court’s subject matter jurisdiction provides a basis for the court’s

authority to order plaintiffs in an MDL proceeding to contribute to a common benefit fund and

that “there is no separate requirement that the Court also have jurisdiction over the corpus of

the settlement, as though this were a quasi-in rem proceeding.”)(emphasis added).

      In their second objection, Respondents contend that a common benefit fund cannot be

used to compensate only those attorneys whose work has enabled MDL claimants to recover


                                                  3
     Case 1:03-md-01570-GBD-SN Document 6544 Filed 11/25/20 Page 6 of 28




judgments against Iran. Instead, Respondents insist that any common benefit order must be

designed to compensate members of the PEC for their work on cases that have not resolved. In

an attempt to find some support for this position, Respondents conflate the concepts of “common

work” and “common benefit.” While Respondents’ memorandum includes a lengthy list of

common work the PEC has performed, that work has not yet produced, and may never produce,

a tangible benefit to MDL claimants. The purpose of a common benefit fund is not to reward

common work, but rather to reward work that produces a common benefit. Since only the work

done in furtherance of the Iran judgment has produced a common benefit, the Reconsideration

Order correctly upholds and reaffirms the Common Benefit Order finding that it is appropriate to

create a common benefit fund to compensate attorneys whose work produced that benefit. ECF

6481 at p. 10. That finding is neither clearly erroneous nor contrary to law, so Respondents’

second objection must be denied.

       Respondents’ next objection states that the Court cannot make an allocation of common

benefit fees at this point in the litigation. This objection should be rejected because it is

premature, in that the Court has not yet ordered any allocation of common benefit fees, and it is

wrong. Rather, Judge Netburn’s Reconsideration Order requires the parties to submit information

to the Court that will allow her to make rulings regarding the size, scope, and mechanism for

administering a common benefit fund. Once those rulings are made, the Court’s inherent

managerial authority certainly provides the basis for an allocation of fees, especially under the

unique factual circumstances presented here.

       In their final objection, Respondents assert that Havlish counsel has waived a “claim” to

recoveries from VSSTF first-round payments. This objection is deficient on its face because

Havlish counsel does not have, and never had, a claim on any recoveries. Rather, a determination


                                                   4
      Case 1:03-md-01570-GBD-SN Document 6544 Filed 11/25/20 Page 7 of 28




regarding which recoveries should be subject to a common benefit assessment is for the Court to

determine. Havlish counsel cannot waive the Court’s authority to order Respondents to

contribute a portion of payments received in the first round of VSSTF awards to a common

benefit fund. Moreover, Respondents have not alleged and cannot establish the elements of

waiver (the voluntary surrender of a known right), so the Court should overrule their final

objection.

II.     FACTUAL BACKGROUND

      A. THE DEVELOPMENT OF THE HAVLISH WORK PRODUCT THAT SERVES AS THE BASIS
         FOR ALL MDL JUDGMENTS AGAINST IRAN

        On December 9, 2003, the Judicial Panel on Mutidistrict Litigation transferred to this

Court all lawsuits brought by plaintiffs seeking “to hold liable an array of defendants who

allegedly promoted, financed, sponsored, or otherwise supported the acts of terrorists that led to

the deaths and injuries arising from the September 11, 2001 attacks on the United States.” ECF

No. 1, Conditional MDL Transfer Order. In the early stages of this MDL, the Court entered

Case Management Order No. 3 that, among other things, appointed members of the Plaintiffs’

Executive Committee (the “PEC”) and designated counsel in Ashton, Burnett and Federal

Insurance as Committee Chairs. ECF No. 248. For purposes of the matter at issue here, CMO

No. 3 contains two unique and important provisions. The first provides that any plaintiffs’

attorney may, when necessary, present to the Court individual positions that are divergent from

the positions of the PEC (CMO 3 at ¶13), and the second recognizes that independent

investigations were being undertaken by various plaintiffs’ counsel (CMO 3 at ¶20).

        From the inception of the PEC, Havlish counsel made it clear that they were pursuing,

and intended to pursue, claims against Iran that they believed to be important to their clients as




                                                 5
     Case 1:03-md-01570-GBD-SN Document 6544 Filed 11/25/20 Page 8 of 28




well as many other plaintiffs in the MDL.5 At the same time, the other PEC members made it

clear that they considered the development of such evidence to be of little consequence in the

broader MDL. As Magistrate Judge Netburn correctly observed in the Common Benefit Order,

Havlish counsel’s independent investigation was divergent from the position of the PEC but was

not inconsistent with CMO No. 3. ECF No. 5180 at p. 10.

       Indeed, in 2010, one of the PEC’s lead counsel advised the Court that the PEC

“vigorously opposed” the Havlish Plaintiffs’ presentation of evidence against Iran, referring to

the Havlish effort as “the hair on the tail of the dog doing something that we think could kill the

dog.” See ECF No. 4289-4, transcript of April 15, 2010 conference, at pp. 16-18. Prior to the

Havlish submission of evidence, counsel representing the PEC repeatedly stated their position

that a judgment against Iran was not in any plaintiff’s best interest. See Id. at p. 17 (stating the

PEC’s position that a judgment against Iran would “disadvantage all of the plaintiffs” for reasons

that have never been explained); See also ECF No. 4289-5, transcript of July 13, 2011

conference, at p. 17 (stating the PEC’s new position that a judgment against Iran could somehow

derail an unexplained “well-thought-out strategy”).

       In the face of that resistance from the PEC, Havlish counsel conducted their investigation

that ultimately led to the compilation of an irrefutable body of evidence establishing Iran’s

liability. Over a ten-year period, the Havlish legal team invested tens of thousands of hours of

attorney time and underwrote nearly $2 million in costs and expenses in pursuit of evidence


5
  The Havlish action was filed in 2002 and did not name the myriad of Saudi and other
defendants pursued by other PEC members. An initial investigation into the factual background
of the events of 9/11 led Havlish counsel to believe that the sovereign state primarily responsible
for providing direct and material support to the 9/11 hijackers was the Islamic Republic of Iran.
For that reason, Havlish counsel made a commitment to their clients that they would vigorously
pursue claims against Iran.


                                                  6
    Case 1:03-md-01570-GBD-SN Document 6544 Filed 11/25/20 Page 9 of 28




against Iran. See ECF No. 2552, Ex. M. Among other things, Havlish attorneys identified,

located and interviewed or consulted with dozens of expert and fact witnesses, in the United

States, Canada, Europe, and the Middle East. Those witnesses included a number of defectors

from the Iranian military, the Islamic Revolutionary Guards Corps, and Iran’s Ministry of

Information and Security, as well as other persons connected with terrorist organizations,

counter-terrorism agencies and organizations, domestic federal and international law

enforcement, the militaries of several countries, 9/11 Commissioners and Commission staff, and

other individuals knowledgeable about terrorist operations, recruitment, financing, travel,

planning, training, and/or communications, as well as the history, methodology, and purposes of

state-sponsored terrorism. During the course of the investigation, Havlish counsel conducted

extensive research, including a review of innumerable books, treatises, and government reports

in pursuit of evidence that would support a judgment that would satisfy the Court, withstand

scrutiny and enable collection efforts in the U.S. and abroad.

       The Havlish Plaintiffs made every effort to ensure that its case against Iran was both

factually and procedurally solid. In their original pleadings, the Havlish Plaintiffs asserted

claims against Iran pursuant to §1605(a)(7) of the Foreign Sovereign Immunities Act (“FSIA”),

28 U.S.C. §1602, et seq., as well as a number of state and federal common law and statutory

claims. In August 2008, the Havlish Plaintiffs filed a motion for default judgment against Iran.

See ECF No. 2124. Around the same time, Congress repealed the FSIA’s §1605(a)(7) and

replaced it with §1605A, which created a federal private right of action against foreign state

sponsors of terrorism. The Havlish Plaintiffs thereupon filed a motion for leave to amend their

Complaint in order to proceed under the new statutory scheme. The Havlish motion set out the

background and substance of the new law and the basis for its retroactive application. ECF No.


                                                 7
    Case 1:03-md-01570-GBD-SN Document 6544 Filed 11/25/20 Page 10 of 28




2228. This Court granted that motion on June 17, 2010. ECF No. 2253.

       Having ensured the proper procedural framework, the Havlish Plaintiffs proceeded to file

its proof on liability in the form of three separate legal memoranda, a lengthy appendix, and

eighty-five 85 exhibits. ECF Nos. 2430-2434 and 2473. Four of these 85 exhibits comprised,

collectively, approximately thirty (30) hours of sworn videotaped testimony taken overseas by

Havlish counsel, each containing scores of additional exhibits. Due to the highly sensitive nature

of some of the presented material, the Court granted the Havlish Plaintiffs’ motion to file three of

the witnesses’ testimony, the accompanying exhibits, and several related affidavits, under seal, as

well as the lengthy legal memorandum discussing that evidence. ECF No. 2440.

       Also constituting a substantial portion of the Havlish evidence were sworn affidavits,

with exhibits, totaling approximately 1,000 pages, by ten experts in the fields of terrorism,

intelligence, criminal investigation, and the structural aspects of the state, the government, and

the agencies and instrumentalities of the Islamic Republic of Iran. These ten experts included

three senior staff members of the 9/11 Commission, three former CIA operatives or analysts, the

most esteemed American expert on Iran’s government and economics, France’s preeminent

terrorism prosecutor, the top terrorism and military intelligence investigative journalist in Israel,

and the former top U.S. official of Interpol. Another witness was an authoritative American

investigative journalist and author, who worked hundreds of hours with Havlish counsel

throughout the investigation, domestically and overseas; he submitted two affidavits, one of them

sealed, pertaining to the Havlish investigation. Most of these experts appended additional

exhibits and attachments to their affidavits. All of these experts were retained, vetted, and

presented by Havlish counsel.

       Further, Havlish counsel interviewed and consulted with scores of other experts,


                                                  8
    Case 1:03-md-01570-GBD-SN Document 6544 Filed 11/25/20 Page 11 of 28




witnesses, and current and former government officials in the U.S., Europe, and the Middle East.

One Havlish attorney made fourteen (14) separate trips overseas during the investigation, some

of them with the aforementioned American investigator; another Havlish attorney made four

trips abroad in connection with the investigation and the testimony, as well as consulting with

experts; other Havlish attorneys also traveled internationally and all of them, on innumerable

occasions, travelled extensively within and across the United States.

       Subsequent to the filing of the evidence, Havlish counsel requested an opportunity to

present the evidence in open court, which this Court granted, despite the opposition of the PEC.

At a hearing on July 13, 2011, the co-chairman of the PEC argued to this Court that such a

hearing should not be afforded to the Havlish Plaintiffs because it would interfere with the PEC’s

“well-thought-out strategy” that was never explained to Havlish counsel (who were members of

the PEC) or the Court. See ECF No. 3236-2, transcript of July 13, 2011 conference, at pp. 10-11.

This Court nevertheless granted the Havlish Plaintiffs request for an evidentiary hearing over the

objections of the PEC.

       At the evidentiary hearing on December 15, 2011, the Havlish attorneys made an in-

depth presentation of the public evidence, and some of the sealed evidence, in open court. Based

upon that evidence, this Court adopted and entered fifty-three (53) pages of detailed Findings of

Fact and Conclusions of Law proposed by the Havlish attorneys. ECF No. 2515. The Court

entered a liability judgment against Iran in favor of the Havlish Plaintiffs on December 22, 2011.

ECF No. 2514.

       Shortly thereafter, the Court ordered a damages inquest, heard initially by Magistrate

Judge Maas. The Havlish Plaintiffs submitted voluminous damages inquest briefing and

evidence that included not only evidence from the Havlish Plaintiffs themselves, but also from


                                                9
    Case 1:03-md-01570-GBD-SN Document 6544 Filed 11/25/20 Page 12 of 28




two experts. The first was an expert in economic analysis of lost earnings; the other was retired

Rear Admiral Alberto Diaz, Jr., M.D., of the United States Navy who was, inter alia, Chief of

Staff for the Navy’s Bureau of Medicine and Surgery. Dr. Diaz attested to the overwhelming

physical, psychological, and neurophysiological aspects of the horrific deaths of the 9/11

victims. In significant part, the expert testimony of Admiral Diaz underpinned the pain-and-

suffering awards of $2 million for each decedent that ultimately comprised a portion of the

Havlish judgment. In his July 30, 2012, Report and Recommendation on Damages, Magistrate

Judge Frank Maas relied specifically upon Dr. Diaz’ report regarding his “chilling account of the

horrific conditions” encountered by each of the 9/11 decedents and their “unimaginable pain and

suffering on September 11, 2001,” as well as case law cited in the Havlish Plaintiffs’ damages

inquest memorandum, recommending that this Court award $2 million in pain-and-suffering

damages to each decedent estate. ECF No. 2618, p. 8.

        This Court adopted Judge Maas’ Report and Recommendation in its entirety. ECF No.

2623. In addition to the $2 million pain and suffering awards to decedent estates, the Court

awarded solatium damages to all of the qualified immediate family member plaintiffs, including

some functional equivalents of immediate family members, in the following amounts:

$12,500,000 for each spouse of a 9/11 decedent; $8,500,000 for each child; $8,500,000 for each

parent; and $4,250,000 for each sibling. Each of those solatium award amounts represents an

enhancement from solatium awards in other terrorism cases, which the Havlish attorneys had

advocated in their damages briefing, and set the benchmark for Respondents’ damage awards.

ECF No. 2552. This Court entered final judgment in Havlish on October 12, 2012. ECF No.

2624.




                                                10
    Case 1:03-md-01570-GBD-SN Document 6544 Filed 11/25/20 Page 13 of 28




   B. RESPONDENTS’ BENEFICIAL USE OF THE HAVLISH WORK PRODUCT

       In the Common Benefit Order, Magistrate Judge Netburn correctly characterized

Respondents’ use of the Havlish work product as follows:

          In sum, Havlish counsel performed a substantial amount of work that
          benefited all Plaintiffs and allowed them to receive compensation from the
          VSSTF. The Court views these circumstances as exceptional and unlikely to
          reoccur in this litigation.

          . . . Respondents almost exclusively relied on the Havlish evidence when
          they pursued their own default judgments years’ later. See, e.g., ECF No.
          2970 (Ashton); ECF No. 3000 (O’Neill). Indeed, both the Ashton and
          O’Neill Plaintiffs requested that the Court use “the evidence . . . previously
          received and analyzed” in Havlish. ECF No. 2970, at 21; ECF No. 3000, at
          2. Judge Daniels obliged, entering default judgments based on the
          “evidence submitted by [the Havlish] Plaintiffs.” ECF Nos. 3021 & 3022.

ECF No. 5180 at pp. 10-11.

       Respondents would not be eligible to receive VSSTF awards if they did not obtain the

judgment against Iran that was made possible through their use of the Havlish work product. See

http://www.usvsst.com/faq.php, section 2 – Eligibility. Incredibly, Respondents say they had

compiled their own evidence against Iran that they intended to use “at an appropriate time.”

Objections at p. 5, f/n 4. But Havlish counsel were members of the PEC and the PEC leadership

never explained why they believed the Havlish liability presentation was not made “at an

appropriate time.” To be sure, Havlish counsel were concerned, as the PEC should have been,

that a delay in obtaining a judgement might result in missed collection opportunities for

claimants in this MDL. This concern was heightened in 2010 when, as the PEC was telling this

Court that the PEC “vigorously opposed” the Havlish request to present evidence supporting

judgment against Iran, judgment holders in an unrelated case were undertaking proceedings in

this Court to collect $1.8 billion in Iranian assets. See Peterson v. Islamic Republic of Iran, 758




                                                 11
       Case 1:03-md-01570-GBD-SN Document 6544 Filed 11/25/20 Page 14 of 28




F.3d 185 (2014) (S.D.N.Y. case no. 10-04518).

         In any event, Respondents never hinted that they had compiled any evidence at a time

when they may have assisted Havlish counsel in their presentation of the liability case. Indeed, at

the end of the hearing on April 15, 2010, the Court asked Havlish counsel to share and discuss

their Amended Complaint with the PEC. Judge Daniels specifically observed that “they [the

PEC] might have some helpful suggestions.” See ECF 4289-4, Transcript of Conference held

April 15, 2010, at pp. 19-20.

         Havlish counsel did as the Court asked, provided the PEC with a copy of the Amended

Complaint and discussed the allegations and the planned evidentiary presentation. However,

when it subsequently became clear that the Court would allow the Havlish Plaintiffs to present

the case against Iran, there were no suggestions from the PEC. The PEC never offered to help in

any way. PEC leadership never sought a joint presentation of evidence on behalf of all 9/11

plaintiffs, choosing instead to stick by a confused stand-still strategy. While Respondents now

contend that they had compiled their own evidence against Iran, they never shared that evidence

with Havlish counsel.

III.     STANDARD OF REVIEW

         The Court should review Respondents’ objections under a “clearly erroneous or contrary to

law” standard. Respondents have submitted objections to Magistrate Judge Netburn’s September

30, 2020 Reconsideration Order that addresses issues raised in connection with the Havlish

Plaintiffs’ motion to create a common benefit fund. While Respondents contend that the Court

should treat the order as a Report and Recommendation and conduct a de novo review, the order

does not fall within the excepted motions in 28 U.S.C. § 636(b)(1)(A), so it cannot be interpreted

as a Report and Recommendation. Accordingly, Magistrate Judge Netburn correctly issued her


                                                12
    Case 1:03-md-01570-GBD-SN Document 6544 Filed 11/25/20 Page 15 of 28




decision as an Opinion and Order. See In re Zyprexa Prods. Liab. Litig., 594 F.3d 113, 117–18 (2d

Cir. 2010) (finding that an order establishing a three-percent set-aside for a common benefit fund

did not “give, or aid in giving, [any] substantive relief” sought in the lawsuit) (internal alterations

omitted).

       This Court recently stated the standard for review of Rule 72 objections to a Magistrate

Judge’s order as follows:

            A district judge must modify or set aside only those parts of a magistrate
            judge’s order related to nondispositive matters that are clearly erroneous or
            contrary to law. Fed. R. Civ. P. 72(a); 28 U.S.C. § 636(b)(l)(A); Thomas v.
            Arn, 474 U.S. 140, 149 (1985) (stating that “Congress provided for a
            ‘clearly erroneous or contrary to law’ standard of review of a magistrate's
            disposition of certain pretrial matters").” A district court is justified in
            finding a magistrate judge’s ruling ‘clearly erroneous’ where, although
            there is evidence to support it, the reviewing court on the entire evidence
            is left with the definite and firm conviction that a mistake has been
            committed.” Highland Mgmt., L.P. v. Schneider, 551 F. Supp. 2d 173,
            177 (S.D.N.Y. 2008) (citations omitted). “An order is contrary to law
            when it fails to apply or misapplies relevant statutes, case law or rules of
            procedure." MacNamara v. City of New York, 249 F.R.D. 70, 77
            (S.D.N.Y. 2008) (internal citations and quotations omitted).

            This is a highly deferential standard, and the objector thus carries a
            heavy burden. U2 Home Entm’t, Inc. v. Hong Wei Int’l Trading Inc.,
            No. 04 Civ. 6189, 2007 WL 2327068, at *1 (S.D.N.Y. Aug. 13, 2007);
            see also Lugosch v. Cangel, 443 F.Supp.2d 254, 276 (N.D.N.Y.2006)
            (noting that particular deference is due where “the magistrate judge has
            been deeply involved in discovery matters in the case for years”).

ECF No. 6532.

       This same standard applies here.6



6
 Respondents chose to seek reconsideration of the Common Benefit Order of September 30,
2019 rather than file objections within 14 days of that order as required by Fed. R. Civ. P. 72(a).
Here they object to Magistrate Judge Netburn’s ruling regarding their motion for reconsideration.
To prevail on a reconsideration motion, the movant must demonstrate “an intervening change of
controlling law, the availability of new evidence, or the need to correct a clear error or prevent
manifest injustice.” Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d


                                                  13
      Case 1:03-md-01570-GBD-SN Document 6544 Filed 11/25/20 Page 16 of 28




IV.     ARGUMENT

      A. THE COURT’S SUBJECT MATTER JURISDICTION OVER RESPONDENTS’ CLAIMS IS THE
         BASIS FOR THE COURT’S AUTHORITY TO ORDER RESPONDENTS TO CONTRIBUTE A
         PORTION OF THEIR RECOVERIES FROM VSSTF AWARDS TO A COMMON BENEFIT FUND

        In their first objection, Respondents argue that this Court lacks authority to assess their

VSSTF recoveries in connection with a common benefit order. In support of that position,

Respondents cite two cases, one that directly refutes their argument and another that plainly

offers no support for their objection. Both cases involve a similar fact pattern: A number of

plaintiffs brought suit against a defendant in a federal MDL court while other plaintiffs sued the

same defendant in state court. When the plaintiffs’ executive committee asked the MDL court to

order common benefit assessments from the recoveries of state court plaintiffs, the court

determined that it lacked jurisdiction over the state court actions so it could not assess those

recoveries. Neither of those cases support Respondents’ proposition that “courts cannot direct

payment of attorney fees that originate from a source outside of the federal litigation.”

(Objections at p. 10.)

        The first case on which Respondents rely is In re Showa Denko K.K.L.-Tryptophan Prods.

Liab. Litig. II, 953 F.2d 162 (4th Cir. 1992), where the court noted that the challenged common

benefit order attempted to reach not only plaintiffs in cases pending in the multi-district



99, 104 (2d Cir. 2013). The standard for granting a motion for reconsideration is strict. Shrader
v. CSX Transp., Inc., 70 F.3d 255, 256-57 (2d Cir. 1995). Accordingly, reconsideration is
generally denied unless “the moving party can point to controlling decisions or data that the
court overlooked.” Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir.
2012) (citing Shrader, 70 F.3d at 257). In her Opinion and Order, Magistrate Judge Netburn
found that the points raised in Respondents’ motion for reconsideration did not satisfy the
standard for granting reconsideration. Therefore, the only question raised here by Respondents’
objections is whether it was “clearly erroneous or contrary to law” for Magistrate Judge Netburn
to find that Respondents motion for reconsideration failed to establish that aspects of Common
Benefit Order were “clear error or manifestly unjust.”


                                                  14
    Case 1:03-md-01570-GBD-SN Document 6544 Filed 11/25/20 Page 17 of 28




litigation, but also plaintiffs in federal cases not transferred to the multi-district litigation and

plaintiffs in 683 pending state cases. Id at 164. The court also found it significant that Showa

Denko, the party contesting the common benefit order, did not contest the district court's

authority to establish the fund and require contributions by plaintiffs in actions before the court.

Id. Rather, the Fourth Circuit held that the trial court lacked jurisdiction over parties in actions in

other courts and therefore could not compel them to comply with its common benefit order

              Claimants who have not sued and plaintiffs in state and untransferred
              federal cases have not voluntarily entered the litigation before the district
              court nor have they been brought in by process. The district court simply
              has no power to extend the obligations of its order to them.

Id. at 165.

       The Eighth Circuit made a similar holding in the other case on which Respondents rely

heavily, In re Genetically Modified Rice Litigation, 764 F.3d 864 (8th Cir. 2014)(“Genetically

Modified Rice I”). The appellate court affirmed the trial court’s ruling that it lacked jurisdiction

to compel parties in state court litigation to contribute to a federal MDL’s common benefit fund

even when a state court plaintiff’s attorney also represented plaintiffs in the MDL court. Id. at

874.

       The rulings in both cases are inapposite here because the Respondents all have claims

pending in this Court, not state court. Respondents’ contention that Showa Denko and

Genetically Modified Rice I stand for the proposition that an MDL court must have jurisdiction

over the source of recovery payments in order to include those payments in a common benefit

assessment is simply wrong. Those courts declined to extend the reach of common benefit orders

to state court litigation not because they lacked jurisdiction over the corpus of the recovery, but

rather because they lacked jurisdiction over the parties and the subject matter of their state court




                                                    15
    Case 1:03-md-01570-GBD-SN Document 6544 Filed 11/25/20 Page 18 of 28




suits. That is not the case here, where this Court has personal jurisdiction over Respondents and

subject matter jurisdiction over their claims

       Moreover, in a subsequent ruling in Genetically Modified Rice Litigation, the Eighth

Circuit directly refuted the notion that this Court lacks authority to assess Respondents’ VSSTF

recoveries. In re Genetically Modified Rice Litigation, 835 F.3d 822, 830 (8th Cir. 2016)

(“Genetically Modified Rice II”). In that litigation, several thousand rice farmers and others

involved in the rice business sued Bayer CropScience in state and federal court after Bayer’s

genetically modified rice tainted the U.S. rice supply. One of the claimants, Riceland, filed a

cross-claim against Bayer in state court and a complaint in the MDL court asserting the same

claim. Riceland agreed to settle the state court litigation and released all claims against Bayer. Id.

at 826-827. When the MDL leadership moved to assess 10% of the Riceland recovery as

required under the common benefit order, Riceland argued that such an assessment was

precluded by the ruling in Genetically Modified Rice I. The Eight Circuit disagreed:

              Rice I does not control this case, because Riceland and Bayer were parties
              to multiple federal lawsuits before the district court at the time of
              settlement. Unlike the state-court-only plaintiffs in Rice I, Riceland pursued
              its claims against Bayer in both state and federal court. Applying the
              Common Benefit Order to the state-court-only plaintiffs in Rice I would
              have required the federal court to exercise authority over parties that never
              appeared in federal court. Riceland, by contrast, “voluntarily entered the
              litigation” and sought a federal forum by filing a federal complaint and
              asserting third-party claims in the consolidated federal proceedings. The
              district court therefore had jurisdiction to enter any orders regarding
              Riceland that are consistent with the authority of a transferee court in
              centralized multidistrict litigation.

Id. at 828.

       The Eighth Circuit proceeded to explain that the trial court’s authority to compel

compliance with the common benefit order was based on its jurisdiction over Riceland and the




                                                    16
    Case 1:03-md-01570-GBD-SN Document 6544 Filed 11/25/20 Page 19 of 28




fact that the source of payment for Riceland’s settlement was outside the court’s jurisdiction was

irrelevant:

              The district court found that the plaintiffs’ leadership group here conferred a
              substantial benefit on Riceland. Riceland was before the district court as a
              plaintiff, cross-claimant, or third-party claimant in at least seven federal
              cases. The district court had subject-matter jurisdiction over these federal
              actions. This jurisdiction was a sufficient basis for the court to exercise its
              equitable and managerial authority to prevent Riceland from freeriding on
              the work of the leadership group.

              There is no separate requirement that the court also have jurisdiction over
              the corpus of the settlement, as though this were a quasi-in rem
              proceeding.

Id. at 830 (emphasis added).

        Like Riceland in Genetically Modified Rice II, Respondents here have voluntarily entered

this litigation as parties to lawsuits in this MDL. This Court therefore has “jurisdiction to enter

any orders regarding Respondents that are consistent with the authority of a transferee court in

centralized multidistrict litigation,” including a common benefit order. There is no separate

requirement that the Court also have jurisdiction over the VSSTF in order to include

Respondents’ VSSTF awards in that common benefit order. Therefore, the Court should deny

Respondents’ first objection.

    B. THE COURT HAS AUTHORITY TO CREATE A COMMON BENEFIT FUND TO COMPENSATE
       ONLY ATTORNEYS WHOSE WORK PRODUCT PRODUCES A TANGIBLE BENEFIT FOR
       MDL CLAIMANTS

        In Respondents’ second objection, they assert the legally unsupportable notion that “It is

common work performed in the MDL … that provides the court with managerial authority to

establish a common benefit fund” (Objections at p. 13), and common work “imbue(s) a court

with the authority to shift fees among counsel by means of a common benefit fund.” (Objections

at p. 14.) On that shaky foundation rests Respondents’ conclusion that this Court’s common



                                                    17
    Case 1:03-md-01570-GBD-SN Document 6544 Filed 11/25/20 Page 20 of 28




benefit order cannot direct the common benefit fund toward compensating only those attorneys

whose work product produces an actual benefit for MDL claimants but instead must provide

compensation for common work without regard to its contribution to a successful outcome.

Respondents’ position is demonstrably misguided, as MDL courts have broad discretion to tailor

their common benefit fee decisions and routinely restrict common benefit fee distribution to

attorneys who produce a tangible benefit for MDL claimants. See, e.g., Genetically Modified

Rice I, supra. (affirming the award of common benefit fees to members of the plaintiffs’ steering

committee while denying fees to an attorney group based on the trial court’s determination that

their work did not produce a benefit for other plaintiffs).

       Contrary to Respondents’ premise, the Court’s power to create a common benefit fund

springs from two sources unrelated to the work of MDL attorneys. The first is the Court’s

unquestionable authority to manage and administer cases brought before it. The second is the

Court’s inherent equitable power which, for more than a century, courts have relied upon to

create common funds where principles of fairness so require, even in the absence of an MDL or

class setting. See Trustees v. Greenough, 105 U.S. 527 (1881); Central Railroad & Banking Co.

v. Pettus, 113 U.S. 116 (1885); Sprague v. Ticonoc Nat. Bank, 307 U.S. 161 (1939).

      Given the irrefutable nature of these principles, Respondents cannot challenge this Court’s

authority to create a common benefit fund, but instead object that the contemplated fund is not

specifically designed to compensate them at this time for work they have performed in connection

with claims against defendants other than Iran.7 Respondents include in their memorandum a


7
  Respondents here assert essentially the same objection the Federal Insurance Plaintiffs make in
their Rule 72 objections. For that reason, Havlish Plaintiffs incorporate herein, and refer the
Court to, arguments made in Havlish Plaintiffs Response in Opposition to the Federal Insurance
Plaintiffs’ Rule 72 Objections.


                                                 18
    Case 1:03-md-01570-GBD-SN Document 6544 Filed 11/25/20 Page 21 of 28




lengthy list of tasks the PEC has performed in pursuit of claims against those other defendants.

Objections at pp. 3-4. But that work has not yet produced a recovery for any MDL plaintiff, so it

cannot be the basis for a common benefit fee allocation. See Duke Law Center for Judicial Studies,

Standards and Best Practices for Large and Mass-Tort MDLs (2014) at 68 (“The CBF’s function

is to compensate plaintiffs’ counsel for their work based on their relative contributions to the

outcome of the case.”)(emphasis added).

      Respondents’ objection cannot be sustained because it is based on a misconception of the

purpose for a common benefit fund, which is not simply to reward common work, but rather to

compensate attorneys whose work has produced a common benefit. While the PEC’s work against

other defendants has not produced a benefit for the MDL claimants, all of the liability work, and a

substantial part of the damages work, performed by Havlish counsel has benefited Respondents

and Respondents’ counsel. Under these circumstances, a failure to allocate fees to Havlish counsel

would defy the long-established principles of equity and quantum meruit that serve as the bases for

all common benefit orders.

       Nevertheless, Respondents claim that a common benefit order that does not reward the

PEC for their common work would be inconsistent with standard MDL practice as reflected in

the case law. They cite cases that support the proposition that “committee members leading the

MDL are to be compensated for their work on behalf of all plaintiffs involved in consolidated

litigation.” Objections at p. 13, citing Smiley v. Sincoff, 958 F.2d 498, 501 (2d Cir.), citing In re

Air Crash Disaster at Florida Everglades, 549 F.2d at 1016. But the courts in those cases were

issuing common benefit rulings in settings where the work of the committee members had led to

successful recoveries for MDL plaintiffs. In the present case, only the work of Havlish counsel

has led to successful recoveries. See Local Union No. 38, Sheet Metal Workers’ Int’l Ass’n v.


                                                  19
    Case 1:03-md-01570-GBD-SN Document 6544 Filed 11/25/20 Page 22 of 28




Pelella, 350 F.3d 73, 90 (2d Cir. 2003)(common benefit doctrine permits an award of attorney’s

fees where the plaintiff’s successful litigation confers a substantial benefit on the members of an

ascertainable class)(emphasis added).

       Similarly, Respondents cite In re City of New York, 2011 WL 7145228, a case where

common benefit fees were awarded to liaison counsel for case management tasks such as

“convening and conducting meetings, with plaintiffs’ counsel, circulating documents to counsel,

providing status updates, participating in discussions with opposing counsel and coordinating

payments for experts.” Objections at p. 14, f/n 12. But here, liaison counsel never conducted

meetings that furthered the claims against Iran, never circulated any documents that furthered

claims against Iran, never provided status updates regarding the PEC’s pursuit of claims against

Iran, and never coordinated payments of experts that Havlish counsel retained to further claims

against Iran. In connection with claims against Iran -- the only claims to reach a successful

resolution benefitting all MDL claimants -- all of these tasks were performed by Havlish counsel

and not by liaison counsel or the PEC. And yet, under Respondents’ conception of an appropriate

common benefit order, the work of liaison counsel would be rewarded and the work of Havlish

counsel would not.

       Respondents express concern that establishing a common benefit fund to compensate

only attorneys whose efforts prove successful would create an incentive for attorneys to take on

less difficult common benefit tasks and shy away from “more difficult and riskier” common

benefit work. But that is not what happened here where Havlish counsel performed essential

work in pursuit of a judgment that the PEC, for reasons one PEC leader described as “well-

thought-out,” declined to pursue.

       Respondents insist that a common benefit order that rewards only Havlish counsel for


                                                20
    Case 1:03-md-01570-GBD-SN Document 6544 Filed 11/25/20 Page 23 of 28




obtaining the Iran judgment and enabling Respondents’ VSSTF recoveries is inequitable. In

essence, Respondents propose an alternative common benefit plan under which a portion of

attorney fees derived from VSSTF recoveries and other future recoveries, including fees related

to awards to Havlish plaintiffs, would be placed in a fund that would be primarily distributed to

Respondents’ counsel. Thus, under Respondents’ preferred common benefit order, Havlish

counsel would be required not only to provide Respondents with the benefits of a judgment and

damages paradigm, but also to pay their counsel for the privilege of delivering that benefit to

them.

The inequity produced by the application of Respondents’ concept of an appropriate common

benefit fund order is made plain when considering the Havlish Plaintiffs’ potential recovery in In

re: 650 Fifth Avenue and Related Properties, S.D.N.Y. case number 08-cv-10934. In the 650

Fifth Avenue litigation, which is not part of this MDL, the Havlish Plaintiffs and several groups

of terrorism victims ranging from the 1983 Marine Barracks bombings victims to the 1996

Khobar Towers bombing victims, and a number of smaller groups, all of whom hold judgments

against Iran, are attempting to collect their judgments from two entities as proxies for the Iranian

government. The PEC and Respondents were not eligible to participate in that collection effort

due to their self-imposed delay in finalizing their judgments, a delay they attempted to force

upon the Havlish Plaintiffs by arguing to the Court that a Havlish judgment would be somehow

damaging to all MDL claimants. If the PEC had won the argument on that issue, it is likely that

the Havlish Plaintiffs would also have been precluded from the opportunity to participate in a

potential 650 Fifth Avenue recovery. In the event the 650 Fifth Avenue litigation is successful,

the Havlish Plaintiffs will have obtained a recovery in spite of efforts by the PEC to convince the

Court to deny the Havlish request to proceed to judgment. Nevertheless, the broader common


                                                 21
    Case 1:03-md-01570-GBD-SN Document 6544 Filed 11/25/20 Page 24 of 28




benefit fund proposed by the PEC and Federal Plaintiffs would require the Havlish Plaintiffs to

compensate the very members of the PEC who advocated against the Havlish Plaintiffs’ interests

(and, as it turns out, against the interests of Respondents themselves). Under these

circumstances, Respondents’ contention that equity and fairness demand this result is absurd.

   C. ALTHOUGH THE COURT HAS AUTHORITY TO ORDER THE ALLOCATION OF COMMON
      BENEFIT FEES TO ATTORNEYS WHOSE WORK PRODUCT SERVES AS THE BASIS FOR
      MDL CLAIMANT RECOVERIES BEFORE ALL MDL CASES ARE RESOLVED,
      RESPONDENTS’ OBJECTION IS PREMATURE BECAUSE THE COURT HERE HAS NOT
      ORDERED THE ALLOCATION OF ANY COMMON BENEFIT FEES

       Respondents third objection challenges the allocation of common benefit fees prior to the

end of litigation against every defendant in the MDL, whenever that may occur. This objection

should be rejected both because it is premature, as the Court has not yet ordered any allocation of

common benefit fees, and it is wrong. Judge Netburn’s Reconsideration Order requires the

parties to submit information to the Court that will allow her to make rulings regarding the size,

scope and mechanism for administering a common benefit fund. Once those rulings are made,

the Court’s inherent managerial authority certainly provides the basis for an allocation of fees,

especially under the unique factual circumstances presented here. As Magistrate Judge Netburn

correctly observed in the Reconsideration Order, “While many or even most MDLs may wait

until the litigation is complete, most MDLs do not involve multiple defendants with cases

proceeding on vastly different timelines.” ECF No. 6481 at p. 4.

   D. HAVLISH COUNSEL HAVE NOT AND CANNOT WAIVE THE COURT’S AUTHORITY TO
      ORDER RESPONDENTS TO CONTRIBUTE TO A COMMON BENEFIT FUND FROM ANY OR
      ALL ROUNDS OF VSSTF RECOVERIES

       In their final objection, Respondents assert that Havlish counsel has waived a “claim” to

recoveries from VSSTF first round payments. This objection is deficient on its face because

Havlish counsel does not have, and never had, a claim on any recoveries. Rather, a determination



                                                22
    Case 1:03-md-01570-GBD-SN Document 6544 Filed 11/25/20 Page 25 of 28




regarding which recoveries should be subject to a common benefit assessment is for the Court to

determine. Havlish counsel cannot waive the Court’s authority to order Respondents to

contribute a portion of payments received in the first round of VSSTF awards to a common

benefit fund.

       In any event, Respondents have not alleged and cannot establish the elements of waiver,

the voluntary surrender of a known right. The Havlish Plaintiffs filed their original motion

seeking the creation of a common benefit fund in March 2016, well before any Respondent

received, or had even applied for, a VSSTF recovery. ECF No. 3236. In Havlish Plaintiffs’

renewed motion, filed in December 2018, they asked the Court to order an assessment “of any

amounts collected on Responding Plaintiffs [Iran] judgments by any means.” ECF 4289 at p. 2.

At that time, the Havlish Plaintiffs had no information about the number of Respondents who

qualified and received VSSTF first round awards, if any. But because VSSTF first round

payments had already been disbursed and distributed at that point, Havlish Plaintiffs presumed

that any assessment of first round recoveries would be paid from upcoming VSSTF second round

awards in 2019. Thus when Havlish counsel requested allocation and disbursement of “all sums

placed into the common benefit fund by virtue of USVSST Fund distributions received by the

Responding Plaintiffs in 2019,” they were not, as Respondents contend, waiving a known right,

but instead simply were recognizing the practicality of avoiding a “clawback” of a portion of

first round VSSTF awards.

       In the Reconsideration Order, Magistrate Judge Netburn properly rejected Respondents

waiver claim, finding as follows:

        The Court did not find, and does not find here, that Havlish counsel waived any
        interest in USVSST Fund Round One payments. Havlish counsel filed their
        initial motion well before the Round One payments were distributed, and there is


                                                23
     Case 1:03-md-01570-GBD-SN Document 6544 Filed 11/25/20 Page 26 of 28




        no reason why Round Two and Three should be included but Round One
        excluded from a common benefit fee. The Court also does not find Responding
        Plaintiffs’ argument that Round One funds may no longer be recoverable to have
        merit. Whether the specific monies received from the USVSST Fund have been
        consumed is irrelevant; as Responding Plaintiffs have themselves recently
        argued, “[t]hat some fees may have been disbursed is immaterial to the question
        of whether Respondents will comply with a final order directing payment into a
        common benefit fund.” ECF No. 6475, at 5 n.6.

       The Court should uphold Magistrate Judge Netburn’s ruling and deny Respondents’

objection.

V.     CONCLUSION

       For the reasons stated above and those set forth in Havlish Plaintiffs’ Response in

Opposition to the Federal Insurance Plaintiffs’ Objections to the September 30, 2020 Opinion

and Order, the Court should deny Respondents’ objections.




                                             Respectfully Submitted,

                                             /s/ Stephen A. Corr
                                             Stephen A. Corr (PA Bar No. 65266)
                                             BEGLEY, CARLIN & MANDIO, LLP
                                             680 Middletown Boulevard
                                             Langhorne, PA 19047
                                             (215) 750-0110

                                             Timothy B. Fleming (DC Bar No. 351114)
                                             WIGGINS CHILDS PANTAZIS
                                             FISHER GOLDFARB, PLLC
                                             1211 Connecticut Avenue, N.W., Suite 420
                                             Washington, DC 20036
                                             (202) 467-4489

                                             Dennis G. Pantazis (AL Bar No. ASB-2216-A59D)
                                             WIGGINS CHILDS PANTAZIS
                                             FISHER GOLDFARB, LLC (Lead Counsel)
                                             The Kress Building
                                             301 19th Street North



                                               24
Case 1:03-md-01570-GBD-SN Document 6544 Filed 11/25/20 Page 27 of 28




                               Birmingham, AL 35203
                               (205) 314-0500

                               Richard D. Hailey (IN Bar No. 7375-49)
                               Mary Beth Ramey (IN Bar No. 5876-49)
                               RAMEY & HAILEY
                               3905 Founders Road
                               Indianapolis, 46268
                               (317) 582-0000

                               Robert M. Foote (IL Bar No. 03124325)
                               Craig S. Meilke (IL Bar No. 03127485)
                               FOOTE, MIELKE, CHAVEZ & O’NEIL, LLC
                               10 West State Street, Suite 200
                               Geneva, IL 60134
                               (630) 232-7450

                               John A. Corr (PA Bar No. 52820)
                               LAW OFFICE OF JOHN A. CORR
                               301 Richard Way
                               Collegeville, PA 19426
                               (610) 482-4237

                               David C. Lee (TN Bar No. 015217)
                               422 South Gay Street, 3rd Floor
                               Knoxville, TN 37902
                               (865) 544-0101

                               Evan J. Yegelwel (FL Bar No. 319554)
                               TERRELL HOGAN ELLIS
                                 YEGELWEL, P.A.
                               233 East Bay Street
                               Blackstone Building, 8th Floor
                               Jacksonville, FL 32202
                               (904) 632-2424

                               Edward H. Rubenstone (PA Bar No. 16542)
                               EDWARD H. RUBENSTONE, LLC
                               812 N. Fairway Rd.
                               Glenside, PA 19038
                               (215) 887-9786

                               Donald J. Winder (UT Bar No. 3519)
                               WINDER & COUNSEL, PC
                               175 West 200 South, Suite 4000


                                 25
Case 1:03-md-01570-GBD-SN Document 6544 Filed 11/25/20 Page 28 of 28




                               P.O. BOX 2668
                               Salt Lake City, UT 84110-2668
                               (801) 322-2222

                               Attorneys for the Havlish Plaintiffs




                                 26
